Case 1:21-cv-00737-JLS Document1 Filed 06/15/21 Page 1 of 14

21 CV 737,

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

“Anctntat dL. Aeros |
ie Michak  PVActE . Jury Trial Demanded: Yes X. No
Cee VASLAGA. Nut W2AR

Name(s) of Plaintiff or Plaintiffa\

 

-VS- DISCRIMINATION COMPLAINT

Be TA — MESO -CV-
awe. Li. Canny AR

 

 

Name of Defendant or Defendants

 

You should attach a copy of your original Equal Employment Opportunity Commission
(EEOC) complaint, a copy of the Equal Employment Opportunity Commission decision, AND
a copy of the "Right to Sue" letter you received from the EEOC to this complaint. Failure to do
so may delay your case.

Note: Only those grounds raised in the charge filed with the Equal Employment Opportunity
Commission can be considered by the federal district court under the federal

employment discrimination statutes.

This action is brought for discrimination in employment pursuant to (check only those that
apply):

X__ Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17
(amended in 1972, 1978 and by the Civil Rights Act of 1991, Pub.L.No. 102-166) (race,
color, gender, religion, national origin).

NOTE: In order to bring suit in federal district court under Title
VII, you must first obtain a right to sue letter from the Equal
Employment Opportunity Commission.

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621-634
(amended in 1984, 1990, and by the Age Discrimination in Employment Amendments of
1986, Pub.L.No. 99-592, the Civil Rights Act of 1991, Pub.L.No. 102-166).

NOTE: In order to bring suit in federal district court under the Age

Discrimination in Employment Act, you must first file charges with the

Equal Employment Opportunity Commission.

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112-12117
(amended by the Civil Rights Act of 1991, Pub.L.No. 102-166).
NOTE: In order to bring suit in federal district court under the Americans
with Disabilities Act, you must first obtain a right to sue letter from the
Equal Employment Opportunity Commission.

JURISDICTION is specifically conferred upon this United States District Court by the
aforementioned statutes, as well as 28 U.S.C. §§ 1331, 1343. Jurisdiction may also be
appropriate under 42 U.S.C. §§ 1981, 1983 and 1985(3), as amended by the Civil Rights Act of
1991, Pub.L.No. 102-166, and any related claims under New York law.
Case 1:21-cv-00737-JLS Document 1 Filed 06/15/21 Page 2 of 14

In addition to the federal claims indicated above, you may wish to include New York State
claims, pursuant to 28 U.S.C. § 1367(a).

x New York State Human Rights Law, N.Y. Exec. Law §§ 290 to 297 (age, race,
creed, color, national origin, sexual orientation, military status, sex, disability,
predisposing genetic characteristics, marital status).

PARTIES

1. My address is: ic @v_ce Vv “PLACE
CINEELK Ve . A VV AeS

 

 

My telephone number is: \ALo« RAs. ARR

2. The name of the employer(s), labor organization, employment agency, apprenticeship
committee, state or local government agency who I believe discriminated against me

is/are as follows:

Name: AIS TA ~ MET Ro

Number of employees: _ ACs\*

Address: (WV SV COWT STREET

ESSA ay W2AaA

J

 

 

3. (If different than the above), the name and/or the address of the defendant with
whom I sought employment, was employed by, received my paycheck from or
whom I believed also controlled the terms and conditions under which I were paid
or worked. (For example, you worked for a subsidiary of a larger company and
that larger company set personnel policies and issued you your paycheck).

Name: WodOessS \D. Coun NR.

Address; “ALo YA MA4 \E SAX \ a ewsad
WVAaAEAN . DB3¢ S\WWAaAY

 

CLAIMS
4. 1 was first employed by the defendant on (date): coo | On | CLO \
10.

11.

12.

Case 1:21-cv-00737-JLS Document 1 Filed 06/15/21 Page 3 of 14

As nearly as possible, the date when the first alleged discriminatory act occurred is:

TW sham. Sank Wa AGAA

 

 

 

 

I believe that the defendant(s)

a. Are still committing these acts against me.
b._&% Are not still committing these acts against me.
(Complete this next item only if you checked “b” above) The last discriminatory act

against me occurred on (date) Lut \WUAMRAD AY ini A WAM

 

(Complete this section only if you filed a complaint with the New York State Division of
Human Rights)

The date when I filed a complaint with the New York State Division of Human Rights is
Celeuarn AN. Aiwa
__ (estimate the date{\if necessary)

 

I filed that complaint in (identify the city and state): wy SMa QS. ee

 

The Complaint Number was: BRAG- Awpel-AQR& LEQ

The New York State Human Rights Commission did XZ /did not

issue a decision. (NOTE: If it did issue a decision, you must attach one copy of the
decision to each copy of the complaint; failure to do so will delay the initiation of your
case.)

The date (if necessary, estimate the date as accurately as possible) I filed charges with the
Equal Employment Opportunity Commission (EEOC) regarding defendant's alleged
discriminatory conduct is: SSIAOXATUR AN, CL>2_]

The Equal Employment Opportunity Commission did /did not

issue a decision. (NOTE: If it did issue a decision, you must attach one
copy of the decision to each copy of the complaint; failure to do so will delay the
initiation of your case.)

The Equal Employment Opportunity Commission issued the attached Notice of Right to
Sue letter which Ireceived on: YWANOIN V4, A2M2\ . (NOTE: If it
13.

14.

15.

Case 1:21-cv-00737-JLS Document 1 Filed 06/15/21 Page 4 of 14

did issue a Right to Sue letter, you must attach one copy of the decision to each copy of

the complaint; failure to do so will delay the initiation of your case.)

I am complaining in this action of the following types of actions by the defendants:

a.

rx r K i

Failure to provide me with reasonable accommodations to the application

process
Failure to employ me
Termination of my employment

Failure to promote me

Failure to provide me with reasonable accommodations so I can perform

the essential functions of my job

Harassment on the basis of my sex

employment

directed toward me

Harassment on the basis of unequal terms and conditions of my

Retaliation because I complained about discrimination or harassment

Retaliation because I complained about discrimination or harassment
directed toward others

 

Defendant's conduct is discriminatory with respect to which of the following (check all

that apply):
a.
b.
Cc
ds
e.

I believe that Iwas XC __/was not

 

 

Race f. Sexual Harassment
Color g. Age
Date of birth
Sex
h. ___ Disability
Religion Are you incorrectly perceived as being

disabled by your employer?

National Origin yes

defendant(s).

no

intentionally discriminated against by the
Case 1:21-cv-00737-JLS Document1 Filed 06/15/21 Page 5 of 14

16. I believe that the defendant(s) is/are XC _ is not/are not still committing these acts
against me. (If you answer is that the acts are not still being committed, state when:
and why the defendant(s) stopped committing these acts against

 

you:

 

 

17. Acopy of the charge to the Equal Employment Opportunity Commission is attached
to this complaint and is submitted as a brief statement of the facts of my claim.
(NOTE: You must attach a copy of the original complaint you filed with the Equal
Employment Opportunity Commission and a copy of the Equal Employment
Opportunity Commission affidavit to this complaint; failure to do so will delay
initiation of your case.)

18. | The Equal Employment Opportunity Commission (check one):
has not issued a Right to sue letter
¥_ has issued a Right to sue letter, which I received on WWWA&SC\N\ O . ADBAL

19. State here as briefly as possible the facts of your case. Describe how each defendant is
involved, including dates and places. Do not give any legal arguments or cite any cases
or statutes. If you intend to allege a number of related claims, number and set forth each
claim in a separate paragraph. (Use as much space as you need. Attach extra sheets if
necessary.)

 

 

 

a
Mo. enQisus Xo Deon € Waray
TEAS ANE Ac SA. aus “Ab Unto ins AWE t \nnsies (&.

BO “i rat nA cl BAA Sets ek,

MY. \WarwaltSs& tua us NAM EAL Avape, Sunk Ui aban,

EA Mate. Ado ana CS Ssbiwu (ind, bm Lact. Dns Mh
Aine ane. vonaa | Panydioal OA Tse ee,

FOR LITIGANTS ALLEGING AGE DISCRIMINATION

 

 

 

20. Since filing my charge of age discrimination with the Equal Employment Opportunity
Commission regarding defendant's alleged discriminatory conduct
60 days or more have elapsed less than 60 days have elapsed

FOR LITIGANTS ALLEGING AN AMERICANS WITH DISABILITIES ACT CLAIM

21. I first disclosed my disability to my employer (or my employer first became aware of my
disability on

 
Case 1:21-cv-00737-JLS Document1 Filed 06/15/21 Page 6 of 14

22. The date on which I first asked my employer for reasonable accommodation of my
disability is

 

23. | The reasonable accommodations for my disability (if any) that my employer provided to
me are:

 

 

 

24. The reasonable accommodation provided to me by my employer were /were not
effective.

WHEREFORE, I respectfully request this Court to grant me such relief as may be appropriate,

 

including injunctive orders, damages, costs and attorney's fees.
Dated: Ls WAN ADAA unt a ‘ (Vip peat

   

 

Plaintiff's sionat
Ble of a
ay “GU New Yor;
&e oun wa = «
Subsonic, ats
Rig [iy land Swomigpop—— DA ;
, l day of 4 elorg ma NOTARY PUBLIG Stare tale
arse Co ERIE County NEW YORK

LIC. #01D)6
ox 275
OMM. Exp, JANUARY 14, 2025
Case 1:21-cv-00737-JLS Document 1 Filed 06/15/21 Page 7 of 14

EEOC Form 5 (11/09)

 

CHARGE OF DISCRIMINATION Charge Presented To: A2rncv(les) Charge

This form is affected by the Privacy Act of 1974. See enclosed Privacy Act [ | FEPA
Statement and other information before completing this form.
[x] EEoc 525-2021-00459

 

 

NEW YORK STATE DIVISION OF HUMAN RIGHTS and EEOC

State or local Agency, if any
Name (indicate Mr., Ms., Mrs.) Home Phone Year of Birth

MS. RUTHETTA L ALFORD (716) 816-5881

 

 

 

Street Address City, State and ZIP Code

12 OLCOTT PLACE, CHEEKTOWAGA,NY 14225

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency
That | Believe Discriminated Against Me or Others. (/f more than two, list under PARTICULARS below.)

 

 

 

 

Name No. Employees, Members Phone No.
NIAGARA FRONTIER TRANSIT AUTHORITY-METRO 501+ (716) 855-7343
Street Address City, State and ZIP Code

181 ELLICOTT STREET, BUFFALO, NY 14203

 

 

 

 

 

Name No. Employees, Members Phone No.

Street Address City, State and ZIP Code

DISCRIMINATION BASED ON (Check appropriate box(es).) DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest

[x] RACE [| COLOR [| SEX [ ] RELIGION [| NATIONAL ORIGIN 06-11-2020 06-16-2020

[x] RETALIATION [ ] AGE [ ] DISABILITY [| GENETIC INFORMATION
[J OTHER (Specify) [x] CONTINUING ACTION

 

 

 

THE PARTICULARS ARE (/f additional paper is needed, attach extra sheet(s)):
lam African American. Because of this | have been discriminated against.

I began my employment with the above-named entity on September 4, 2001. My current
position is Senior Clerk (A).

On June 11, 2020, my supervisor, Robert Guise (Caucasian), Manager of Rail Maintenance,
began yelling at me because I had placed a cloth/rag on a table at the Allen Street Station.

- He accused me of encouraging the public to eat in the station. | denied his allegation. Later,
Mr. Guise, unsolicited began making negative comments about George Floyd (this was two
days after the date of his funeral). Mr. Guise stated, and now he is being made a saint and
he pulled a gun on a pregnant woman. He then stated that the media made it up. | reported
the incident to Darren Haag, Facility Manager, who directed me to write a report concerning
the incident. On June 12, 2020, | submitted the first complaint. | spoke with my employers
Equal Employment Opportunity (EEO) office. On June 16, 2020, | met with EEO Managers,

 

 

| want this charge filed with both the EEOC and the State or local Agency, | NOTARY - When necessary for State and Local Agency Requirements

if any. | will advise the agencies if | change my address or phone number
and | will cooperate fully with them in the processing of my charge in

 

 

accordance with their procedures. | swear or affirm that | have read the above charge and that it
| declare under penalty of perjury that the above is true and correct. is true to the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT
Digitally signed by Ruthetta Alford on 02-24-2021 SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE

05:15 PM EST (month, day, yean

 

 

 
Case 1:21-cv-00737-JLS Document1 Filed 06/15/21 Page 8 of 14

EEOC Form 5 (11/09)

 

 

 

CHARGE OF DISCRIMINATION Charge Presented To: ory. \"es) Charge
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act [] FEPA
Statement and other information before completing this form.
[x ] EEoc 525-2021-00459
NEW YORK STATE DIVISION OF HUMAN RIGHTS and EEOC

 

State or local Agency, if any

 

 

Dejuan Hardy and Vivian Rodgers. | was told that Mr. Guise would be contacted. | was later
advised that Mr. Guise was verbally reprimanded and would be sent to training. In July, |
spoke with Dejuan and Vivian inquiring why Mr. Guise is still employed. Dejuan said, it was
his first offense. He was not suspended. He was not terminated. This was in contradiction of
the entity's zero tolerance policy.

On September 27, 2020, | began medical leave for mental health issues. The racial
discrimination | faced and my employer's failure to respond appropriately exacerbated my
condition.

Based on the above, | believe that | have been discriminated against because of race in
violation of Title VII of the Civil Rights Act of 1964 and other applicable Federal, state and
local anti-discrimination statutes. | further believe that | have been retaliated against in
violation of these statutes.

 

 

 

 

| want this charge filed with both the EEOC and the State or local Agency, | NOTARY - When necessary for State and Local Agency Requirements

if any. | will advise the agencies if | change my address or phone number
and | will cooperate fully with them in the processing of my charge in

 

 

accordance with their procedures. | swear or affirm that | have read the above charge and that it
| declare under penalty of perjury that the above is true and correct. is true to the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT
Digitally signed by Ruthetta Alford on 02-24-2021 SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE

05:15 PM EST (month, day, yearn

 

 

 
Case 1:21-cv-00737-JLS Document1 Filed 06/15/21 Page 9 of 14

CP Enclosure with EEOC Form 5 (11/09)

PRIVACY ACT STATEMENT: Under the Privacy Act of 1974, Pub. Law 93-579, authority to
request personal data and its uses are:

1. FORM NUMBER/TITLE/DATE. EEOC Form 5, Charge of Discrimination (11/09).

2. AUTHORITY. 42 U.S.C. 2000e-5(b), 29 U.S.C. 211, 29 U.S.C. 626, 42 U.S.C. 12117, 42 U.S.C.
2000fFf-6.

3. PRINCIPAL PURPOSES. The purposes of a charge, taken on this form or otherwise
reduced to writing (whether later recorded on this form or not) are, as applicable
under the EEOC anti-discrimination statutes (EEOC statutes), to preserve private suit
rights under the EEOC statutes, to invoke the EEOC's jurisdiction and, where dual-
filing or referral arrangements exist, to begin state or local proceedings.

‘ 4. Routine Uses. This form is used to provide facts that may establish the
existence of matters covered by the EEOC statutes (and as applicable, other federal,
state or local laws). Information given will be used by staff to guide its mediation and
investigation efforts and, as applicable, to determine, conciliate and litigate claims of
unlawful discrimination. This form may be presented to or disclosed to other federal,
state or local agencies as appropriate or necessary in carrying out EEOC's functions.
A copy of this charge will ordinarily be sent to the respondent organization against
which the charge is made.

5. WHETHER DISCLOSURE IS MANDATORY; EFFECT OF NoT GIVING INFORMATION. Charges
must be reduced to writing and should identify the charging and responding parties
and the actions or policies complained of. Without a written charge, EEOC will
ordinarily not act on the complaint. Charges under Title Vil, the ADA or GINA must be
sworn to or affirmed (either by using this form or by presenting a notarized statement
or unsworn declaration under penalty of perjury); charges under the ADEA should
ordinarily be signed. Charges may be clarified or amplified later by amendment. It is
not mandatory that this form be used to make a charge.

NoTICcE OF RIGHT TO REQUEST SUBSTANTIAL WEIGHT REVIEW

Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-
files charges with EEOC will ordinarily be handled first by the FEPA. Some charges
filed at EEOC may also be first handled by a FEPA under worksharing agreements.

You will be told which agency will handle your charge. When the FEPA is the first to
handle the charge, it will notify you of its final resolution of the matter. Then, if you
wish EEOC to give Substantial Weight Review to the FEPA's final findings, you must
ask us in writing to do so within 15 days of your receipt of its findings. Otherwise, we
will ordinarily adopt the FEPA's finding and close our file on the charge.

NoTICE OF NON-RETALIATION REQUIREMENTS

Please notify EEOC or the state or local agency where you filed your charge if
retaliation is taken against you or others who oppose discrimination or
cooperate in any investigation or lawsuit concerning this charge. Under Section
704(a) of Title VII, Section 4(d) of the ADEA, Section 503(a) of the ADA and Section
207(f) of GINA, it is unlawful for an emp/oyerto discriminate against present or former
employees or job applicants, for an emp/oyment agency to discriminate against
anyone, or for a union to discriminate against its members or membership applicants,
because they have opposed any practice made unlawful by the statutes, or because
they have made a charge, testified, assisted, or participated in any manner in an
Case 1:21-cv-00737-JLS Document1 Filed 06/15/21 Page 10 of 14

investigation, proceeding, or hearing under the laws. The Equal Pay Act has similar
provisions and Section 503(b) of the ADA prohibits coercion, intimidation, threats or
interference with anyone for exercising or enjoying, or aiding or encouraging others in
their exercise or enjoyment of, rights under the Act.
Case 1:21-cv-00737-JLS Document1 Filed 06/15/21 Page 11 of 14

Enclosure with EEOC
Form 161 (11/2020)

INFORMATION RELATED TO FILING SUIT
UNDER THE LAWS ENFORCED BY THE EEOC

(This information relates to filing suit in Federal or State court under Federal law.
If you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
the Genetic Information Nondiscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):

PRIVATE Suit RIGHTS

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope or
record of receipt, and tell him or her the date you received it. Furthermore, in order to avoid any question that you
did not act in a timely manner, it is prudent that your suit be filed within 90 days of the date this Notice was
issued to you (as indicated where the Notice is signed) or the date of the postmark or record of receipt, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Your suit may include any matter
alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters alleged in
the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some
cases can be brought where relevant employment records are kept, where the employment would have been, or
where the respondent has its main office. If you have simple questions, you usually can get answers from the
office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint or
make legal strategy decisions for you.

PRIVATE SUIT RIGHTS -- Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION -- Title VII, the ADA or GINA:

if you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and,.manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE -- All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
Case 1:21-cv-00737-JLS Document 1 Filed 06/15/21 Page 12 of 14

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
Buffalo Local Office

 

300 Peart Street, Ste. 450
Buffalo, NY 14202

Ruthetta L. Alford
12 Olcott Place
Cheektowaga, NY 14225

Re: Alford v. NFTA
EEOC Charge No. 525-2021-00459

Dear Ms. Alford:

The Equal Employment Opportunity Commission (“Commission”) has concluded its
inquiry/investigation into your allegations of discrimination contained in the above-referenced
charge. The Commission has implemented charge prioritization procedures to address the dual
problem of our limited resources and growing charge inventory. Under Commission procedures,
we focus our resources only on those charges that are most likely to result in findings of
violations of the laws we enforce. In accordance with these procedures, the Commission has
evaluated your charge based on the evidence provided.

In your charge, you alleged that you were discriminated against by NFTA (“Respondent”)
because of race in violation of Title VIi of the Civil Rights Act of 1964 (“Title VII"). Specifically,
you alleged that you were subject to harassment. You alleged that you were retaliated
against after you complained.

Based upon the information provided, the Commission is unable to conclude that the evidence
obtained establishes a violation of Title VII. Please be advised, the Commission has
completed its processing of this charge and this charge will be dismissed. This does not certify
that the Respondent is in compliance with the statute. No finding is made as to any other issue
that might be construed as having been raised by this charge. Included with this letter is your
“Dismissal and Notice of Rights”. Following this dismissal, you may only pursue your claims by
filing a lawsuit against the Respondent. Your lawsuit must be filed within 90 days of receipt of
this notice, or your right to sue based upon these allegations will be lost.

If you have any further questions, you may contact Investigator Jean E. Mulligan at (716) 431-
5013..

Sincerely,

Digitally sigrf@ekby:Jean E. Mulligan for Director

wd@athitek Mulligan for Maureen Kielt

DN: cn=Jean E, Mulligan for Director Maureen

FSiPector M au reen Kielt Kielt, o, ou, email=jean.mulligan@eeoc.gov, c=US__

Date: 2021.03.19 15:07:23 -04'00'
Enc.
Case 1:21-cv-00737-JLS Document 1 Filed 06/15/21 Page 13 of 14

EEOC Form 161 (11/2020) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Ruthetta L. Alford From: Buffalo Local Office
12 Olcott Place 300 Pearl Street
Cheektowaga, NY 14225 Suite 450

Buffalo, NY 14202

 

| On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.

Jean E. Mulligan,
525-2021 -00459 Investigator (716) 431-5013

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
determination about whether further investigation would establish violations of the statute. This does not mean the claims
have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair empioyment practices agency that investigated this charge.

WO wAOUOUOO

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On. betiar.of a) Commissiofyiaitally signed by Maureen C. Kielt

Maureen C. Kielt Date: 2021.03.19 17:38:20 -04'00'

 

Enclosures(s) Maureen Kielt, (Date Issued)
Local Office Director

ce: Wayne Grad, Esq.

Counsel

NIAGARA FRONTIER TRANSIT AUTHORITY
181 ELLICOTT ST

Buffalo, NY 14203
Case 1:21-cv-00737-JLS Document1 Filed 06/15/21 Page 14 of 14
CIVIL COVER SHEET

JS 44 (Rev. 04/21)

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the fi filing and service of pleading

De dace oss W regis Sho excep

provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet.

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS DEFENDANTS
NFTA-METRO &
RUTHETTA L. ALFORD
© ROBERT W. GUISE
(b) County of Residence of First Listed Plaintiff ERIE County of Residence of First Listed Defendant _ ERIE

(EXCEPT IN U.S. PLAINTIFF CASES)

(c)
"PRO SE"

Attorneys (Firm Name, Address, and Telephone Number)

NOTE:
THE TRACT

Attorneys (/f Known)

 

(IN U.S. PLAINTIFF CASES ONLY)

OF LAND INVOLVED

IN LAND CONDEMNATION CASES, USE THE LOCATION OF

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)

 

(For Diversity Cases Only)

I. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x”

in One Box for Plaintiff

and One Box for Defendant)

 

 

 

  
 

 

 

 

[-]1 U.S. Government [x]3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State LC 1 C] 1 Incorporated or Principal Place C 4 []4
of Business In This State
C] 2 U.S. Government L]4 Diversity Citizen of Another State LC 2 C] 2 Incorporated and Principal Place CL 5 LC] 5
Defendant (Indicate Citizenship of Parties in Item II) of Business In Another State
Citizen or Subject of a LC 3 LC] 3 Foreign Nation CL 6 CL] 6
Foreign Country
IV. NATURE OF SUIT (eiace an “x” in One Box Only) _ Click here for: Nature of Suit Code Descriptions.
| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 4; 10 Airplane LC] 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act Plat Airplane Product Product Liability Bl 690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability [_] 367 Health Care/ INTELLECTUAL |] 400 State Reapportionment
[_] 150 Recovery of Overpayment 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS [| 410 Antitrust
& Enforcement of Judgment} Slander Personal Injury [| 820 Copyrights 430 Banks and Banking
151 Medicare Act 330 Federal Employers’ Product Liability 830 Patent 450 Commerce
H 152 Recovery of Defaulted Liability 368 Asbestos Personal 4 835 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
C 153 Recovery of Overpayment Liability PERSONAL PROPERTY Orhan 880 Defend Trade Secrets | 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards (15 USC 1681 or 1692)

[_] 160 Stockholders’ Suits
fl 190 Other Contract

195 Contract Product Liability
- 196 Franchise

355 Motor Vehicle
Product Liability

360 Other Personal
Injury

362 Personal Injury -
Medical |__Medical Malpractice __

~ 371 Truth in Lending

L] 380 Other Personal
Property Damage

CL] 385 Property Damage
Product Liability

 

Act
| 1720 Labor/Management
Relations
740 Railway Labor Act
751 Family and Medical
Leave Act

Act of 2016

 
 

861 HIA “139541
862 Black Lung (923)

863 DIWC/DIWW (405(g))
864 SSID Title XVI

[_] 865 RSI (405(g))

 

 

[ REAL PROPERTY [CIVIL RIGHTS | PRISONER PETITIONS | |790 Other Labor Litigation
L| 210 Land Condemnation 440 Other Civil Rights Habeas Corpus: im 791 Employee Retirement
L] 220 Foreclosure 441 Voting & 463 Alien Detainee Income Security Act

230 Rent Lease & Ejectment

240 Torts to Land

245 Tort Product Liability
L] 290 All Other Real Property

:
3

 

442 Employment

443 Housing/
Accommodations

445 Amer. w/Disabilities -
Employment

446 Amer. w/Disabilities -
Other

448 Education

| | 510 Motions to Vacate

Sentence

[| 530 General

| | 535 Death Penalty

Other:

540 Mandamus & Other

550 Civil Rights

555 Prison Condition

560 Civil Detainee -
Conditions of
Confinement

 

IMMIGRATION

“FEDERAL TAX SUIT:
| 870 Taxes (U.S. Plaintiff
or Defendant)

__] 871 IRS—Third Party
26 USC 7609

 

462 Naturalization Application
465 Other Immigration
Actions

 

 

| 485 Telephone Consumer
850 Securities/Commodities/
|_| 891 Agricultural Acts
Act
|
Act/Review or Appeal of
Agency Decision

Protection Act
7 490 Cable/Sat TV
Exchange
|_| 890 Other Statutory Actions
| 893 Environmental Matters
|_| 895 Freedom of Information
896 Arbitration
899 Administrative Procedure
| 950 Constitutionality of
State Statutes

 

 

V. ORIGIN (Place an “X
1 Original 2
Proceeding

VI. CAUSE OF ACTION

’” in One Box Only)
Removed from
State Court

CF 3

"42 U.S.C. $2000e5"

 

Remanded from
Appellate Court

and "Title VII"

Brief description of cause:
VERBAL AND RACIAL HARASSMENT AND DISCRIMATION DUE TO GEORGE FLOYD'S DEATH.

Cc 4 Reinstated or oO 5 Transferred from
Another District
(specify)

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

Reopened

Litigation
Transfer

6 Multidistrict

8 Multidistrict
Litigation -
Direct File

 

 

 

 

 

 

VII. REQUESTED IN [_] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 17.8 MILLION JURY DEMAND: [x]ves []No
VII. RELATED CASE(S)
(See instructions):
IF ANY JUDGE NIA DOCKET NUMBER __N/A
DATE aye OF ATTORNEY OF RECOR)
Jun 14, 2021 — Nib btina SS. FP DY LAL PRO SE"
FOR OFFICE USE ONLY
APPLYING IFP DGE MAG. JUDGE

RECEIPT #

AMOUNT
